Name: 85/318/EEC: Commission Decision of 11 June 1985 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  iron, steel and other metal industries;  industrial structures and policy;  regions and regional policy
 Date Published: 1985-06-27

 Avis juridique important|31985D031885/318/EEC: Commission Decision of 11 June 1985 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the French text is authentic) Official Journal L 167 , 27/06/1985 P. 0049 - 0049*****COMMISSION DECISION of 11 June 1985 concerning the zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zones adversely affected by restructuring of the steel industry (Only the French text is authentic) (85/318/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2616/80 of 7 October 1980 instituting a specific Community regional development measure contributing to overcoming constraints on the development of new economic activities in certain zone adversely affected by restructuring of the steel industry (1), as amended by Council Regulation (EEC) No 216/84 (2), and in particular Article 2 (3) thereof, Whereas the specific measure instituted by Regulation (EEC) No 2616/80 already applies to the zones referred to in Article 2 (2) of that Regulation; Whereas Article 2 (3) of Regulation (EEC) No 2616/80 provides that the specific measure shall also apply to those zones which in principle meet the criteria laid down in Article 2 (1) (a), (b) and (f) of that Regulation each time the Commission has adopted a position on the restructuring programmes for the steel industry forwarded by the Member States in accordance with Commission Decision No 2320/81/ECSC of 7 August 1981 establishing Community rules for aids to the steel industry (3); Whereas France has forwarded its restructuring programme for the steel industry, and the Commission has adopted a position on that programme; Whereas the zones likely to benefit from the specific measure must be the subject of a request by the Member State in question; whereas France has submitted such a request to the Commission; Whereas the dÃ ©partements of Nord, Meurthe-et-Moselle, Moselle, the arrondissements of Autun and Charolles in the dÃ ©partement of SaÃ ´ne-et-Loire and the arrondissements of Charleville-MÃ ©ziÃ ¨res and Sedan in the dÃ ©partement of the Ardennes conform to the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The zones referred to in Article 2 (3) of Regulation (EEC) No 2616/80 are, in the case of France, as follows: the dÃ ©partements of Nord, Meurthe-et-Moselle, Moselle, the arrondissements of Autun and Charolles in the dÃ ©partement of SaÃ ´ne-et-Loire and the arrondissements of Charleville-MÃ ©ziÃ ¨res and Sedan in the dÃ ©partement of the Ardennes. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 11 June 1985. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 271, 15. 10. 1980, p. 9. (2) OJ No L 27, 31. 1. 1984, p. 9. (3) OJ No L 228, 13. 8. 1981, p. 14.